Citation Nr: 1534419	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  10-23 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than June 27, 2007, for the award of a 100 percent disability rating for the Veteran's service-connected schizophrenia, undifferentiated type.  


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Esquire


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran has active service from March 1951 to December 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, Puerto Rico that increased the Veteran's disability rating for schizophrenia, from 70 to 100 percent, effective June 27, 2007.  The Veteran filed a notice of disagreement as to the effective date assigned and the RO denied the claim for an earlier effective date in a May 2010 statement of the case.  

In February 2011 the Board denied the Veteran's claim.  The Veteran filed a timely appeal of the decision to the United States Court of Appeals for Veterans Claims, and pursuant to a Joint Motion for Remand, a July 2011 Order vacated the Board's decision and remanded the matter for compliance with the instructions in the Joint Motion for Remand (JMR).  

In March 2012, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ).  The matter has been returned to the Board.

The Board has reviewed the Veteran's record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to AOJ.  VA will notify the appellant if further action is required.



REMAND

In the March 2012 Remand, the Board instructed that the AOJ (1) obtain the Veteran's complete VA treatment records, dated from June 27, 2006, to June 26, 2007, specifically seeking records of treatment from Dr. Vega-Torres on June 8, 2007; and (2) readjudicate the claim based on the entirety of the evidence, issuing a supplemental statement of the case (SSOC) should the claim remain denied.  The VBMS record shows that VA CAPRI records were obtained for the time frame outlined in the JMR, with treatment from Dr. Vega-Torres noted.  However, the AOJ has yet to issue an SSOC and the case has not been granted.  In light of the foregoing, the Board finds that another remand is required for readjudication the claim based on the entirety of the evidence and, if necessary, the issuance of an SSOC.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After completing any other development as may be indicated by the receipt of the aforementioned CAPRI records, the claim of entitlement to an effective date earlier than June 27 2007, for the award of a 100 percent disability rating for the Veteran's service-connected schizophrenia, undifferentiated type should be readjudicated.  If the claim remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




